Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-8 and 10 canceled
Claims 11-14 withdrawn
Claims 1 and 9 amended and pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ranish (PG Pub 2006/0286776 A1) in view Kamada (PG Pub 2016/0172183 A1).
Consider Claim 1, Ranish teaches the process coating film (abstract) in a vacuum chamber [0047], where the substrate is placed in a chamber in step (110) [0040] on a rotating pedestal [0195]. Ranish teaches the supplying of silicon precursor (as raw material) and supplying nitrogen precursor in an ALD processor [0050] where the nitrogen precursor in the presence of a plasma [0051], for nitriding the silicon precursor material forming silicon nitride film [0050]. Ranish teaches the process of forming silicon nitride with a thickness ranging from 1-100 nm [0061]. Ranish teaches the process (100) include step (140) [0039], where during step (140) the silicon nitride film is process in 120 RPM (parameter corresponding) [0041], and where during step (140) the nitrogen precursor includes gases such as nitrogen gas (without supplying hydrogen gas) [0051]. Ranish teaches the silicon nitride film formed in step (140) has film properties such as stress [0072]. Therefore, Ranish teaches the process of forming silicon nitride film without having hydrogen gas being supplied.
Ranish does not teach silicon precursor absorbed onto the substrate, or repeating alternatively the supplying of silicon precursor and nitrogen precursor to achieve a thicker film.
However, Kamada is in the art of silicon nitride film using an ALD processor [0022], in a vacuum chamber [0051], teaches raw material of silicon-containing gas adsorbed onto the substrate surface (abstract). Kamada teaches forming nitride film by supplying of reaction gases such as nitrogen and hydrogen containing gases and process of plasmatize those reaction gases, and plasma process of the adsorbed raw material onto the surface of the substrate [0023] as nitriding process. Kamada teaches the forming nitride film by alternatively processing the step of raw gas adsorbing process then the 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ranish with Kamada to have the silicon precursor absorbed onto the substrate and alternately and repeatedly supplying of silicon precursor and nitrogen precursor, to achieve a desired thickness ranging between 1-100 nm of Ranish [0061], with reasonable expectation of success.
The combined Ranish (with Kamada) teaches the tailoring of a specific film property (such as stress) is controlled by relative concentrations of atoms such as nitrogen, carbon and or hydrogen within the formed silicon nitride film, where the reducing of hydrogen content will increase the tensile stress of the formed silicon nitride film (Ranish, [0072]).
The combined Ranish (with Kamada) teaches the relationship between the RPM and the tensile stress of the silicon nitride film (Kamada, Fig. 12 and [0099]). Where in condition (2) having RPM equal to 10, and in condition (3) having RPM equal to 3, resulted in tensile strength of -162 MPa and -443 MPa, respectively where the other parameters are fixed (Kamada, Fig. 12). 
Therefore, it would be obvious for skilled person in the art to adjust the stress set value/tensile stress value to a desired amount by adjusting the nitriding time/RPM to achieve a desired/higher tensile stress value of the silicon nitride film, for determining the nitriding time for a set stress value.
Consider Claim 9, the combined Ranish (with Kamada) teaches the passing/rotating of the substrate using the mounting table (Kamada, [0041]-[0042]), and the adsorbing of the .

Response to Arguments
Applicant’s arguments, filed 02/02/2022, with respect to the rejection(s) of claim(s) 1 and 9 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ranish and Kamada.

The applicant argued against the previously applied rejection, on the ground that the newly amended claim discloses the nitriding process in the absence of hydrogen gas.
However, the newly applied rejection using the prior art of Ranish, disclose the nitriding process with gases such as nitrogen gas [0051], therefore, without the use of hydrogen gas in the process of forming silicon nitride film.

The applicant argued against the prior art of Kamada, on the ground that Kamada disclose the adjustability of the RPM between 3 and 100, and without the adjustability of hydrogen gas, as the hydrogen flow gas is constantly supplied at 8,000 sccm for the three 
However, the prior art of Ranish disclose adjusting of the set stress value by controlling the atomic content of the process gas [0072]. Although the prior art of Ranish does not explicitly disclose adjusting the nitriding time/RPM to achieve a determined set stress value, however, the prior art of Kamada discloses the adjusting of the RPM speed to achieve a desired set stress value (figure 12, [0099]).

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718